Citation Nr: 0313814	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  94-39 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected organic brain syndrome, currently evaluated 
as 70 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 
noncompensably disabling. 

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for left hand cramping.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for right shoulder 
cramping.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.

8.  Entitlement to an increased disability rating for a 
bilateral foot disability, currently evaluated as 10 percent 
disabling.

9.  Entitlement to service connection for a right elbow 
disorder.

10.  Entitlement to service connection for a bilateral ankle 
disorder.

11.  Entitlement to service connection for chest pains.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  



Procedural history

The veteran had active service from May 1969 to January 1977. 

The veteran was granted service connection for organic brain 
syndrome (denominated by the RO as nonpsychotic organic brain 
syndrome) in an April 1977 rating decision.  At that time he 
was awarded a 30 percent disability rating.  In an August 
1980 rating decision, the veteran's disability rating was 
increased to 50 percent.  

The veteran was also granted service connection for 
hemorrhoids in the April 1977 rating decision and was awarded 
a noncompensable rating.  

In a March 1992 rating decision, the RO denied a claim for an 
increased rating for the veteran's service-connected organic 
brain syndrome, and also denied claims of entitlement to 
service connection for a back disorder, a bilateral knee 
disorder, a bilateral ankle disorder, left hand cramping, 
right shoulder cramping and chest pains.  The veteran 
disagreed with the March 1992 rating decision.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 1992.  The veteran 
presented personal testimony at a RO hearing in June 1993.

In a November 2000 rating decision, the disability rating 
assigned the veteran's organic brain syndrome was increased 
to 70 percent.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated]. 

The veteran failed to report for a RO hearing which was 
scheduled to be conducted in December 1998.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.   

The Board observes in passing that a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was granted in a March 2001 RO rating 
decision.  In addition to the organic brain syndrome, 
hemorrhoids and bilateral foot disability, all of which will 
be addressed in this decision, the veteran is also service 
connected for flat feet with plantar fasciitis, allergic 
rhinitis, a right elbow disorder, a fractured right little 
finger and hemorrhoids.  

Clarification of issues on appeal

The lengthy and complex procedural history of this case has 
been carefully reviewed by the Board.  The Board believes 
that the issues which are currently within the Board's 
jurisdiction are the eleven issues which are listed on the 
first and second pages of this decision.  Further, there is 
no indication from a review of the record that the veteran 
believes that the issues on appeal are anything other than 
those listed above.

While this case was in appellate status, the veteran raised 
numerous other issues in addition to the eleven issues listed 
above.  The Board will briefly explain why those issues are 
not within its jurisdiction.

In a December 1996 rating decision, the RO denied the 
veteran's claims for service connection for a right hand 
disorder and a left elbow disorder.  In a September 1997 
rating decision, the RO denied a claim for service connection 
for a shortened right leg.  The record does not reflect that 
the veteran appealed any of these issues, and they are 
accordingly not before the Board.

The Board notes that the VA Form 8 [Certification of Appeal], 
a May 2002 Form 646 and an October 2002 written brief 
presentation all referred to an issue of entitlement to 
service connection heart disease.  That issue has not in fact 
been raised by the veteran or developed for appellate 
purposes.  While its inclusion on the VA Form 8 has been 
noted, this document is issued by the RO for administrative 
purposes only and does not confer or deprive the Board of 
jurisdiction of an issue. See 38 C.F.R. § 19.35 (2002). The 
Board observes that during the June 1993 hearing, the veteran 
stated that he had chest pains.  He did not, however, 
attribute such chest pains to a heart disorder.  The matter 
of the veteran's entitlement to service connection for chest 
pains is in appellate status and will be addressed in the 
REMAND portion of this decision below.  The purported issue 
of entitlement to service connection for heart disease is not 
on appeal and will be discussed no further herein.

The VA Form 8, Form 646 and the October 2002 written brief 
presentation also referred to an issue of entitlement to 
service connection for ankylosis of a finger.  That issue, 
too, was never claimed by the veteran and is not in appellate 
status. 

The veteran disagreed with RO's November 1994 assignment of 
an effective date for the award of service connection for the 
veteran's service-connected bilateral foot disability.  A 
statement of the case was issued by the RO.  However, the 
veteran did not perfect an appeal by filing a substantive 
appeal within the required time.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Similarly, in March 2001 and 
August 2001 rating decisions, service connection for a skin 
disorder was denied by the RO.  The veteran disagreed with 
those decisions, and in August 2002 the RO issued a Statement 
of the Case (SOC).  To the Board's knowledge, the veteran did 
not file a substantive appeal as to that issue.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. 
§ 7105, the filing of a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; request for appellate review is completed by the 
claimant's filing of a substantive appeal after a SOC is 
issued by VA].    

In  September 1994  rating decision, the RO denied a claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  The veteran disagreed with the denial of service 
connection, but did not timely perfect an appeal.  In a June 
1998 rating decision, the RO again denied a claim for service 
connection for bilateral carpal tunnel syndrome.  The RO also 
denied a claim for an increased rating for the veteran's 
service connected hemorrhoids.  The veteran disagreed with 
the June 1998 rating decision.  The appeal as to the 
hemorrhoids was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 1999.  
That VA Form 9 mentioned only the hemorrhoid issue, not 
carpal tunnel syndrome.

With respect to the issues of entitlement to an earlier 
effective date for the award of service connection for the 
veteran's bilateral foot disability and entitlement to 
service connection for a skin disorder, the Board finds that 
it does not have jurisdiction over these issues, and the 
veteran does not otherwise contend.  Neither issue was 
certified as being on appeal to the Board by the RO and the 
October 2002 written brief presentation submitted on behalf 
of the veteran does not include argument as to either issue.  
Accordingly, these issues will not be further addressed in 
this decision.

However, with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, while the Board also does not have jurisdiction 
over that issue, VA's General Counsel requires additional 
procedural safeguards in situations where, as here, an appeal 
has been certified to the Board on appeal.  See VAOGCPREC 9-
99.  Specifically, when the Board discovers in the first 
instance that no substantive appeal has been filed in a case 
that has been certified to the Board for appellate review by 
the agency of original jurisdiction, it may dismiss the 
appeal, but only after the claimant has been afforded 
appropriate procedural protections.  These include providing 
adequate notice and opportunity to be heard on the question 
of timeliness.  

The Board finds that, while it does not have jurisdiction 
over the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral carpal tunnel syndrome, it must 
properly address the question of jurisdiction and whether the 
appropriate procedural protections have been provided.  This 
matter will be accordingly be addressed as an issue in the 
Board's decision below.
FINDINGS OF FACT

1.  The veteran's organic brain syndrome is manifested by 
problems with memory, concentration, irritability and social 
isolation, consistent an inability to retain employment.

2.  The objective medical evidence indicates that the 
veteran's hemorrhoids are large, thrombotic, irreducible, 
recurring and productive of blood.

3.  The veteran does not have a diagnosed bilateral knee 
disorder.  Competent medical evidence does not reveal that 
the veteran's claimed bilateral knee disorder is causally 
related to an incident of his military service.

4.  The veteran does not have a diagnosed left hand disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed left hand cramping is causally related to an incident 
of his military service.

5.  Competent medical evidence does not reveal that the 
veteran's low back disorder is causally related to any 
incident of his military service.

6.  Competent medical evidence does not reveal that the 
veteran's claimed right shoulder cramping is causally related 
to any incident of his military service.

7.  The veteran failed to submit a timely substantive appeal 
of the RO's June 1998 decision not to reopen the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
organic brain syndrome have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9310 
(1996).

2.  The criteria for a 10 percent disability rating for 
hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2002).

3.  A low back disorder was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

4.  A bilateral knee disorder was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  Left hand cramping was not incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

6.  Right shoulder cramping was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

7.  The appeal of the RO's June 1998 decision not to reopen a 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome is dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected organic brain syndrome and 
hemorrhoids.  He is also seeking entitlement to service 
connection for a low back disorder, a bilateral knee 
disorder, left hand cramping and right shoulder cramping.  
These issues will be addressed on the merits below.  As 
indicated in the Introduction, the Board will address as a 
separate issue whether a timely substantive appeal has been 
filed with respect to the veteran's claim of entitlement to 
service connection for bilateral carpal tunnel syndrome.  
Four additional issues will we dealt with in the REMAND 
portion of this decision below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are, 
applicable to those issues.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the six issues discussed below has 
proceeded in accordance with the provisions of the law and 
regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review for 
all claims is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
1992, September 1994, March 1995, June 1998, March 2001 and 
August 2001 rating decisions, by the May 1992, September 1999 
and August 2002 SOCs, and by the September 1994, May 1996, 
January 1997, June 1998, June 1999 and November 2000 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations and the need to submit additional 
evidence on his claims.  The Board also notes that an 
attachment to the August 2001 SOC provided the veteran with a 
copy of the regulations affected by the VCAA.

In February 2001, the RO wrote to the veteran notifying him 
of specific VA treatment records it had on file, and asking 
that he identify any other records that he believed to be in 
existence, so that the RO could obtain them. .

Crucially, a letter was sent to the veteran in December 2001, 
with a copy to his representative, which specifically 
informed the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf with respect to both service connection and increased 
ratings claims.  The letter explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

Duty to assist 
 
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records.  While some of the veteran's records could not 
initially be located, a July 1992 notation in the file 
indicates that all service medical records were eventually 
obtained.  In February 1993, the veteran identified VA 
treatment records from San Francisco, Nashville and 
Murfreesboro, Tennessee.  The RO obtained these records and 
subsequent VA outpatient treatment records.  The veteran 
requested that VA outpatient treatment records from 1982 to 
1983 be obtained; the RO requested these records but was 
informed by the VA Medical Center in Chattanooga in March 
1993 that no records were available for this period.  These 
records were again requested in November 1993, but no records 
were available.  In February 2001, the RO again wrote to the 
veteran notifying him that it had records from Chattanooga 
from July 1982 to August 1982 and records from Phoenix from 
1988 to 1998, and asking that he identify any other records 
that he believed to be in existence.  It does not appear that 
he responded.

The veteran requested that VA records from his hemorrhoid 
surgery be obtained in June 1997, and again requested VA 
treatment records be obtained in August 1999.  The RO 
obtained these records.  In October 2000, the veteran 
identified recent VA treatment records from Albuquerque, New 
Mexico.  The RO requested and obtained those records.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The Board notes that in an April 1997 statement, the veteran 
requested an additional VA examination to evaluate his back, 
knee, ankle, shoulder and chest pain claims.  As stated 
above, the law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
Here, as stated above, the Board has determined that 
additional development is necessary with respect to the ankle 
and chest pain claims.  However, the Board has determined 
that the evidence with respect to the back, knee and shoulder 
claims does not warrant an additional examination.  The 
evidence shows that the veteran does not have a current 
diagnosis of a knee disorder.  The service medical records do 
not show an injury to either the knees or the right shoulder.  
And while there is a current diagnosis related to the back 
(arthritis of the lumbar spine), it is not the same condition 
noted in service (muscle spasms).  Further, no back injury or 
chronic disability was diagnosed in service, and intervening 
examinations found no disability of the veteran's back.  
Accordingly, as current back and right shoulder conditions 
were not shown in service, any nexus opinion obtained on 
these issues would necessarily be based on the veteran's 
uncorroborated contentions that he injured his lumbar spine 
and right shoulder in service.  A medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See also 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [holding 
that VA has no duty to conduct a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA hearing in April 1997, 
but also indicated that he wanted a local RO hearing.  The RO 
wrote to the veteran asking for clarification of his desire.  
The veteran did not respond.  The RO left a telephone message 
requesting this information in May 1998.  The RO again 
notified the veteran in writing, by means of the June 1998 
SSOC, that it needed clarification of his desire for a 
hearing.  In September 1998, the veteran requested a local RO 
hearing, which was scheduled for December 1998; however, he 
did not report for that hearing.  The veteran did present 
personal testimony before a RO hearing officer in June 1993, 
and the veteran's representative indicated that the veteran's 
case was sufficiently presented by the evidence and argument 
of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Increased ratings claims

Pertinent law and regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.


1.  Entitlement to an increased disability rating for organic 
brain syndrome, currently evaluated as 70 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected organic brain syndrome, which is currently 
evaluated as 70 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9310 (2002).  He essentially contends that 
the disorder is more severe than is contemplated by the 
currently assigned rating.
In his June 1993 hearing, the veteran pointed primarily to 
social and memory impairment as resulting from his organic 
brain syndrome.  He has consistently contended that his 
organic brain syndrome alone renders him unemployable.
[As noted in the Introduction, TDIU has been awarded based on 
the veteran's various service-connected disabilities, 
including the organic brain syndrome.]  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The precise origin of the veteran's organic brain syndrome is 
unclear.  There is some indication of a pre-service injury, 
and the veteran has reported being struck by a bus and 
sustaining a head injury in 1970 or 1971, during service.  In 
any event, he was hospitalized in September 1976, during 
service, because of memory and behavior problems.  He was 
separated from service in January 1977 due to organic brain 
syndrome.  As indicated in the Introduction, service 
connection was granted in an April 1977 VA rating decision.

A June 1982 VA psychological assessment included the comment 
that the veteran's short-term memory was "exceptionally 
deficient".  His full scale IQ score was 73.  
An April 1990 vocational evaluation showed the veteran to 
have a below a 3rd grade reading level. 

The report of an April 1997 VA examination referred to the 
veteran as an unknowingly unreliable and contradictory 
historian.  The veteran complained of difficulty getting 
along with his coworkers and supervisors.  He also complained 
of difficulty following instructions.  He stated that he had 
little or no social life.  He reported past suicidal 
ideation, but not in last year.  He reported no attempts.  He 
had difficulty with anger and irritability, but reported no 
physical outbursts.  The examiner found immediate recall to 
be difficult, with significant gaps in remote memory.  The 
veteran was oriented in all spheres.  His speech was 
hesitant.  He noted some noticeable irrelevant responses to 
questions.  He found no evidence of delusions, ideas of 
reference or feelings of unreality.  The veteran's judgment 
was intact, but his insight was poor.  The examiner assigned 
a GAF score of 55.  The examiner found that the veteran's 
difficulties with concentration, memory and overall level of 
intellectual functioning should continue to contribute to 
stress on the job.  

The report of an October 1999 VA examination shows the 
veteran's complaint of problems remembering details of past 
events.  The examiner stated that the veteran was not a good 
historian.  The veteran complained of problems with 
depression and a quick temper.  He reported that he sometimes 
feels that he would be better off if he were no longer alive, 
and he also felt like shooting himself on occasions.  His 
last suicidal thought was 6 months prior to the examination.  
The veteran was divorced twice and living alone.  He stated 
that he does not maintain a relationship with his only child.  
He described himself as a loner, but did have a couple 
friends.  Objective findings included a history of moderate 
to severe impairment of memory functions.  The examiner noted 
gaps in the veteran's remote memory.  He was oriented in all 
spheres.  His speech was hesitant.  Continuity of thought was 
described as goal directed.  His concentration was impaired.  
His judgment was intact and insight was fair.  There was no 
evidence of suicidal or homicidal ideation; no delusions, 
ideas of reference, or feelings of unreality.  The veteran 
showed a broad range of affect.  The examiner assigned a GAF 
score of 55.  

An August 2000 VA job training assessment summarized recent 
job placement efforts taken on the veteran's behalf.  VA 
obtained an outside consultant to develop a job training 
program for the veteran.  The results of her analysis show 
that the veteran worked as a technician beginning in February 
2000, but did not like the job and left.  He was then placed 
as a driver, but was let go due to performance issues.  He 
was then placed as an electronics assembler in March 2000, 
but left due to a disagreement with his supervisor.  In May 
2000, the veteran began work as a delivery driver, but left 
due to physical problems.  The veteran was found to be unable 
to meet the minimum requirements for employment.  The VA 
assessment concluded that, the major reason the veteran is 
not employable is his mental disability.  The veteran was 
noted to have a very difficult time learning new skills.  He 
has a very poor short term memory and extremely poor social 
and people skills.  

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which includes, in addition to the service-connected organic 
brain disorder, a remote history of inadequate personality 
and a character disorder.  These disorders are not service-
connected.  Indeed, governing regulations provide that 
personality disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. §§  3.303(c), 4.9 
(2002); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

However,  although the veteran was diagnosed with these 
disorders in service and in a December 1972 psychiatric 
consultation report, the recent medical evidence does not 
repeat these diagnoses, but refers only to the organic brain 
disorder.  Moreover,  the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   Therefore, in addressing the proper evaluation of 
the veteran's disability, the Board will consider all of the 
veteran's mental symptoms as if they are a part of the 
veteran's service-connected disorder.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's organic brain syndrome is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9310 (2002).  The 
veteran's service medical records show, in an October 1976 
clinical record, a diagnosis of non-psychotic organic brain 
syndrome, unknown etiology.  Diagnostic Code 9310 pertains 
specifically to chronic brain syndrome associated with 
diseases of unknown or uncertain etiology, which precisely 
fits the situation presented here.  In any event, with the 
exception of eating disorders, all mental disorders, are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9310.

Specific schedular criteria

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  Compare 38 C.F.R. §  4.132 
(1996); 38 C.F.R. § 4.130 (2002).  The Court has held that 
where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2002); VAOPGCPREC. 3-2000; see also Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), vacated on other grounds by 251 F.3d 166 
(Fed. Cir. 1999).  

The Board finds that the former schedular criteria are more 
favorable to the veteran in this case than the current 
criteria, because the current criteria contain more rigorous 
and specific standards for evaluating mental illness, many of 
which are not met in this case.  In addition, the former 
rating criteria for the assignment of a 100 percent rating 
are stated in the disjunctive.  In other words, under the 
former rating criteria, only one of the disjunctive 
requirements must be met in order for the increased rating to 
be assigned, whereas with the current rating criteria, the 
evidence must prove that the rating criteria as a whole are 
satisfied, nearly approximated, or about as equally satisfied 
as the criteria for the lower rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board notes that, although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

Prior to November 7, 1996, the VA Schedule read as follows: 

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.
70% Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9310 (1996).

Effective November 7, 1996, the provisions of Diagnostic Code 
9310 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.
70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9310 (2002).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 100 
percent rating.  

Although the veteran does not appear to display symptoms 
consistent with the first two criteria for a 100 percent 
rating under the former version of the rating schedule, with 
respect to the third criterion for a 100 percent rating, the 
Board finds that the evidence does show that the veteran is 
demonstrably unable to obtain or retain employment.

While there is some indication that at least a portion of the 
veteran's occupational impairment is attributable to physical 
disabilities, there is significant evidence which 
demonstrates that he is unemployable due to impairment 
attributable to the veteran's organic brain syndrome.  

There is of record a number of assessments of the veteran 
which indicate that he has far below average intellectual 
functioning.  The April 1990 vocational assessment shows the 
veteran could read at below a 3rd grade level.  In addition, 
he has difficulty understanding commands, extremely poor 
short term memory and very poor interpersonal skills.  Most 
significantly, the August 2000 VA job training assessment 
shows that the veteran is unable to meet the minimum 
requirements for employment, due primarily to his mental 
disability.  The veteran was noted to have a very difficult 
time learning new skills.  He has a very poor short term 
memory and extremely poor social and people skills.  

The Board additionally notes that as a practical matter the 
veteran has been unable to retain employment for any 
significant length of time, due either to disagreements with 
supervisors or a simple inability to understand job 
requirements.

As stated above, under the former rating criteria, only one 
of the disjunctive requirements must be met in order for the 
increased rating to be assigned, whereas with the current 
rating criteria, the evidence must prove that the rating 
criteria as a whole are satisfied, nearly approximated, or 
about as equally satisfied as the criteria for the lower 
rating.  See Johnson, 7 Vet. App. 95.

Thus, even though all of the criteria for the assignment of a 
100 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's mental 
disorder, being reflective of total impairment in 
occupational functioning primarily attributable to the 
veteran's organic brain syndrome, is more serious than the 
"deficiencies in most areas" as contemplated by the 70 
percent disability rating, and more closely approximates 
total occupational impairment.  See 38 C.F.R. § 4.7 (2002).  
Accordingly, the appeal is granted as to this issue.  


2.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as noncompensably disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hemorrhoids, which are currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  He essentially contends that 
the disability is more severe than is contemplated by the 
currently assigned rating.

Assignment of diagnostic code 

The evidence shows diagnoses of external and internal 
hemorrhoids.  The record contains no other diagnoses that 
would account for the veteran's complaints and reported 
symptomatology.  The rating schedule provides a diagnostic 
code specifically for hemorrhoids.  Diagnostic Code 7336 
[hemorrhoids, external or internal] specifically addresses 
the symptoms and manifestations reported by the veteran.  The 
veteran has not suggested another diagnostic code as more 
appropriate and the Board has identified none.  Accordingly, 
the veteran's service connected hemorrhoids will be evaluated 
under Diagnostic Code 7336.

Specific schedular criteria

Diagnostic Code 7336 for external or internal hemorrhoids 
provides a 20 percent rating if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures.  
A 10 percent rating applies if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The disorder is non-
compensable if mild or moderate.  See 38 C.F.R. § 4.114 
(2002).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 10 
percent rating, but not higher.  

With respect to the criteria for a 10 percent rating, noted 
above, the Board notes that the veteran's hemorrhoids have 
been described as large.  A May 1997 surgical report noted 
large external and internal hemorrhoids.  

Also, consistent with excessive redundant tissue, evidencing 
frequent recurrences, a May 1998 surgical assessment noted 
external anal tags.  A January 2000 medical assessment 
revealed large hemorrhoidal tags.  The examiner's assessment 
was recurrent rectal bleeding and external hemorrhoids.  The 
veteran's stools were positive for occult blood.  The veteran 
complained of recurrent rectal bleeding at least once a month 
for several years.  July 1969 and October 1970 service 
treatment reports show that the veteran's hemorrhoids were 
thrombotic.

It appears that the only area that is subject to debate as to 
the 10 percent level is the question of whether the veteran's 
hemorrhoids are reducible.  The evidence shows the veteran's 
account of a hemorrhoidectomy in 1973, as related to the 
examiner who conducted the May 1998 surgical assessment, and 
to the February 2000 examiner.  However, the 1973 report is 
not of record.  A May 1997 surgical report shows a 
recommendation of surgical excision of the veteran's 
hemorrhoids; however, the record does not show that surgery 
was in fact attempted at that time.  The RO noted that it 
tried to obtain a hospital summary for this procedure, but 
the VA Medical Center had no record of any.  

The Board concludes that, while most of the criteria for the 
10 percent level are shown in the record, it is unclear as to 
whether the veteran's hemorrhoids are in fact irreducible.  
However, as stated above, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  Further, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  See 38 C.F.R. § 4.21; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 
Accordingly, the Board concludes that evidence sufficient to 
warrant a 10 percent rating for hemorrhoids has been 
presented.  

The Board further finds that there is no support in the 
evidence for a 20 percent rating.  As noted above, a 20 
percent rating is warranted if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures. 
Although there is evidence of bleeding from the hemorrhoids, 
there is no evidence of persistent bleeding.  The Board 
specifically  notes findings in May 1998 that there was no 
active bleeding at that time, and no history of uncontrolled 
bleeding.  Crucially, the evidence does not indicate that the 
bleeding has resulted in anemia; nor have the recent medical 
examinations revealed any evidence of fissures.  

In summary, for the reasons shown above the Board finds that 
the criteria for a 10 percent disability rating for 
hemorrhoids are most closely approximated, but the 
preponderance of the evidence is against awarding a 20 
percent rating.  To the extent stated, the benefit sought on 
appeal is accordingly granted.

Service connection claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for left hand cramps.

Factual background

The service medical records are silent as to injuries or 
symptoms related to the veteran's knees.  A medical board 
examination in September 1976 shows normal findings for the 
lower extremities.  The veteran's statement of medical 
history shows no complaint of a trick or locked knee, 
arthritis, bone, joint or other deformity, or lameness.  An 
October 1976 physical evaluation showed essentially normal 
findings.  X-rays of the veteran's knees were within normal 
limits. 

The service medical records are likewise silent as to 
injuries or symptoms related to the veteran's left hand.  A 
medical board examination in September 1976 shows normal 
findings for the upper extremities.  The veteran's statement 
of medical history shows no complaint of arthritis, bone, 
joint or other deformity.  

Following service, a March 1977 rehabilitation assessment 
showed the veteran's  gait as essentially normal.  A physical 
examination was conducted in May 1979.  The veteran's 
musculoskeletal system was found to be without abnormality.  

The first record of complaint or treatment of symptoms does 
not appear in the record until an initial complaint of pain 
in the hands and knees in a July 1990 treatment note.  
Objectively, the veteran was noted to have full range of 
motion.  
In an October 1990 treatment note, the veteran complained of 
pain in the right metacarpal phalangeal joint for 1 1/2 months.  
There was no history of injury.  X-rays showed no sign of 
bone or joint pathology.

A January 1994 orthopedic consultation showed mild right knee 
collateral laxity.  There were no findings for the left knee.  
In an April 1994 rheumatology consultation, the veteran 
complained of pain in the knees.  The only diagnoses were 
bilateral Achilles tendonitis and resolving left 
retrocalcaneal bursitis, findings which were not related to 
the knees.

An October 1994 treatment note shows complaint that the 
veteran's left hand "falls asleep".  A May 1996 note shows 
complaint of cramps in the veteran's hands.  

A May 1998 neurological consultation shows hand cramps for 4 
years.  The diagnosis was pain in the hands and feet.  An x-
ray showed no bone or joint abnormality.  In a June 1998 
treatment note, the veteran complained of hand cramps for 3 
or 4 years.  Objectively, there was no redness or no 
swelling.  The diagnosis was a possible inflammatory 
component to the hand pain. 

An April 2000 assessment shows complaint of swelling and pain 
in the hands and wrists for the past 4 or 5 years.  Sinovitis 
was noted in multiple metacarpophalangeal joints and in the 
wrists.  There was slightly decreased grip strength.  X-rays 
showed no gross abnormalities.  The diagnosis was possible 
rheumatoid arthritis.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record is replete with various complaints of the veteran with 
respect to hand and knee problems.  However, despite various 
possibilities suggested by examiners at one rime or another, 
there is no clear diagnosis of a disorder manifested by left 
hand cramping or a bilateral knee disorder.  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

In short, while the medical findings include some speculation 
on the origin of the veteran's knee and hand complaints.  
There is no firm diagnosis of record to account for either 
condition.  The Board therefore believes that in the absence 
of current disabilities of the knees and left hand, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

However, because there is arguably some doubt concerning the 
presence of current diagnoses, the Board will also discuss 
the remaining two Hickson elements.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 

With respect to Hickson element (2), there is nothing in the 
evidentiary record to support or suggest that the claimed 
knee and left hand disabilities were incurred in service  The 
service medical records are pertinently negative, and there 
is no indication of any claimed problems for many years after 
the veteran separated from service.  

With respect to the veteran's left hand, the evidence 
repeatedly points to a date of onset in the mid-1990's.  The 
veteran first complained of cramping in 1996.  In May 1998, 
he stated that his symptoms went back 4 years.  In June 1998, 
he stated that they went back 3 or 4 years, and in April 
2000, he complained of pain in the hands for the past 4 or 5 
years.

With respect to the knee claim, the Board is aware that in an 
October 1992 orthopedic clinic note, the veteran claimed that 
his knees had bothered him since an injury in service in 
1974.  However, the veteran's statement is contradicted by 
the service medical records and post service medical records 
noted above, all of which are pertinently negative.  The 
Board places greater weight of probative value on 
contemporaneous medical records than it does on the veteran's 
recollections many years after the fact.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994).  In this regard, the Board also 
notes the finding of the April 1997 VA examiner that the 
veteran was an unreliable historian.  
 
In short, Hickson element (2) is not satisfied as to either 
claim.

With respect to the third Hickson element, medical nexus, the 
Board can identify no evidence or opinion that purports to 
relate either the veteran's claimed knee disorder or his 
claimed left hand cramps to any incident of service.  
Although apparently not offered as a nexus opinion, the 
October 1992 examiner's account of an injury in service 
appears to be no more than a recitation of the veteran's 
statements to that effect, and as such the Board accords it 
little weight of probative value as evidence of a nexus to 
service.  See Godfrey, supra, 8 Vet. App. at 121 [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative]; see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].

The primary evidence in support of the veteran's claims comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In short, no competent medical nexus evidence exists.  
Hickson element (3) has not been met, and the veteran's claim 
fails on that basis also. 

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's bilateral 
knee disorder and left hand cramps resulted from a disease or 
injury incurred in active service.  The veteran's claim of 
entitlement to service connection for such disorders is 
denied.

5.  Entitlement to service connection for a low back 
disorder.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, the Board notes 
that the record contains x-ray evidence of mild degenerative 
joint disease of the lumbar spine.  Therefore, this element 
has been satisfied.

With respect to Hickson element (2), July 1970 and September 
1976 medical evaluations showed diagnoses of muscle strain 
and lumbosacral muscle spasms.  Even though arthritis of the 
lumbar spine was not identified during service or within the 
one year period after service, the Board believes that 
Hickson element (2) has arguably been met based on these 
reports.  

With respect to Hickson element (3), medical nexus, the Board 
can identify no competent medical evidence which purports to 
establish such a nexus.  Notwithstanding this, the Board has 
explored the possibility that a continuity of symptomatology 
can be established.  See 38 C.F.R. § 3.303(b) (2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity.  When a chronic disease identity 
is established, there is no requirement of evidentiary 
showing of continuity. Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).

With respect to this issue, although there are complaints of 
back pain during service, there is no diagnosis of a chronic 
disease such as arthritis.  
The first post-service record of complaints or treatment of 
low back symptoms is a July 1990 treatment note, showing a 
complaint of pain in the lower back.  An April 1993 treatment 
report shows complaints on the part of the veteran of low 
back pain since 1973.  The provisional diagnosis was low back 
pain and mild degenerative joint disease. 
  
The question which must be answered by the Board is whether a 
continuity of symptomatology exists for the approximately 
fifteen year period after service and before arthritis was 
diagnosed.  A review of the record does not reveal any 
complaints or treatment whatsoever for low back problems 
during this period.  Significantly, following service, a 
physical examination was conducted in May 1979.  The 
veteran's musculoskeletal system was found to be without 
abnormality.  The examiner made no pertinent findings or 
diagnoses.  It does not appear that the veteran complained of 
any back problems during the examination or at any other time 
until 1990.    

Thus, although symptoms of low back pain were noted in 
service, no diagnosis of a chronic condition appears in the 
service records.  The condition noted in service, a muscle 
strain is not the same condition as currently diagnosed, 
arthritis.  The thirteen year gap following service before 
first complaint of symptoms does not, in the Board's view, 
provide evidence of continuity of symptomatology following 
service. 

While a September 1994 treatment note shows complaint of 
chronic low back pain for 18 years, and the April 1993 
treatment report shows complaint of low back pain since 1973, 
this is not shown by the contemporaneous medical evidence.  
It appears that these notations are simply recitations of the 
veteran's assertions.  As discussed above, the Board accords 
these statements, which emanate from the veteran, little 
weight of probative value.  See Godfrey and Reonal, both 
supra; see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

Moreover, in Voerth v. West, 13 Vet. App. 117, 120 (1999), 
the Court stated that
38 C.F.R. § 3.303(b) does not relieve an appellant of his 
burden of providing a medical nexus.  No such medical nexus 
opinion appears of record. 

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, as stated above, although 
he is competent to report on his symptoms, as a lay person 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. at 494-5.  

In short, Hickson element (3) has not been satisfied, and the 
veteran's claim fails on that basis.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's claimed back 
disorder resulted from a disease or injury incurred in active 
service.  The veteran's claim of entitlement to service 
connection for a back disorder is denied.

6.  Entitlement to service connection for right shoulder 
cramping.

Analysis 

With respect to the first Hickson element, the Board notes 
that the record contains a July 1995 diagnosis of bicipital 
tendonitis.  Although not precisely congruent with the 
disability claimed by the veteran, nonetheless the Board 
concludes that this element has been met.

With respect to Hickson element (2), there is nothing in the 
evidentiary record to support or suggest that such bicipital 
tendonitis was incurred in service or as a result of an 
incident of service.  The veteran's service medical records 
are silent as to injuries or symptoms related to the 
veteran's right shoulder.  A medical board examination in 
September 1976 shows normal findings for the upper 
extremities.  The veteran's statement of medical history 
shows no complaint of arthritis, bone, joint or other 
deformity.  

Following service, a physical examination was conducted in 
May 1979.  The veteran's musculosckeletal system was found to 
be without abnormality.  The first arguable complaint of 
right shoulder cramping comes from a July 1990 treatment note 
which referred to complaints of pain in the right shoulder.  
Hickson element (2) is clearly not satisfied.

With respect to the third Hickson element, the Board can 
identify no evidence or opinion that purports to relate the 
veteran's claimed right shoulder cramping and/or diagnosed 
right shoulder tendonitis to any incident of his service.  
Again, the primary evidence in support of the veteran's claim 
comes from his own contentions.  However, as a lay person 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. at 494-5.  Hickson 
element (3) has also not been satisfied.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's claimed 
right shoulder cramping resulted from a disease or injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for right shoulder cramping 
is denied.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.

Pertinent law and regulations 

Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) [where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final].  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  See 38 C.F.R. § 
20.202 (2002); see also Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992);.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  The formal appeal permits the appellant to 
consider the reasons for an adverse RO decision, as explained 
in the statement of the case, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  See 38 U.S.C.A. § 7105(d) (West 2002); see Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.
See also 38 U.S.C.A. § 7108.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 3.109.  A 
request for such an extension should be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal.  38 C.F.R. § 20.303 (2002).

Analysis

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
bilateral carpal tunnel syndrome, either within the required 
60 days after the issuance of the September 1998 supplemental 
statement of the case, or within the remainder of the one-
year period from the date the notification of the RO decision 
was mailed.  Because the veteran did not timely submit a 
substantive appeal, the Board finds that it has no 
jurisdiction over the appeal as to this issue.  The appeal as 
to that issue must, therefore, be dismissed.  See 38 U.S.C.A. 
§§ 7105, 7108; see also Roy, 5 Vet. App. at 554; and Rowell, 
4 Vet. App. at 17 [both observing in general that if there is 
a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to this issue if he wished 
to pursue his appeal.  An October 1998 letter attached to the 
SOC made this requirement amply clear.  Further, the Board 
sent the veteran a detailed letter, with a copy to his 
accredited representative, in January 2003.  They have 
presented no response.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for an 
untimely filing of a substantive appeal as to this issue.

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for bilateral carpal 
tunnel syndrome must be dismissed on that basis.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).



ORDER

The criteria for a 100 percent rating for organic brain 
syndrome having been met, the claim is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

The criteria for an increased 10 percent rating for 
hemorrhoids having been met, the claim is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 

Service connection for a bilateral knee disorder is denied.

Service connection for left hand cramping is denied.

Service connection for a low back disorder is denied.

Service connection for right shoulder cramping is denied.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is dismissed.


REMAND

For reasons explained immediately below, the Board believes 
that additional evidentiary and/or procedural development is 
required for four issues.

The Board wishes to point out that the veteran was granted 
TDIU by the RO in March 2001.  The Board is unaware of any 
advantage which could be gained by the veteran through his 
continued pursuit of these remaining issues.  However, the 
decision as to whether to withdraw these issues rests with 
the veteran.  Prior to engaging in any further development 
activity, the RO should contact the veteran through his 
representative and ascertain whether he wishes to withdraw 
his appeal as to some or all of the remaining claims.    

8.  Entitlement to an increased disability rating for a 
bilateral foot disorder, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased disability rating for the 
veteran's service connected right elbow disorder, currently 
evaluated as noncompensably disabling.

The veteran was granted service connection for a right elbow 
disorder in a September 1994 rating decision.  The veteran 
was awarded a 10 percent disability rating.  In August 1995, 
the veteran filed a notice of disagreement as to the 
disability rating assigned.  The record does not reflect that 
a SOC was issued by the RO or that the veteran formally 
withdrew his appeal as to that issue.

Also in the September 1994 rating decision, the veteran was 
granted service connection for a bilateral foot disorder and 
was awarded a 10 percent disability rating.  In April 1995, 
he expressed disagreement with the disability rating awarded.  
The record does not reflect that a SOC was issued by the RO 
as to the increased rating issue, or that the veteran 
formally withdrew his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a notice of disagreement is 
filed, but a SOC has not been issued, the Board must remand 
the claim to the RO to direct that a SOC be issued.

10.  Entitlement to service connection for a bilateral ankle 
disorder.

The veteran has been diagnosed with numerous disabilities of 
the ankles and lower extremities, including retrocalcaneal 
bursitis, bilateral Achilles tendonitis, superficial 
phlebitis, ankle strain, bilateral stasis changes and 
capsulitis, secondary to loss of function of orthotics.  The 
February 1995 examiner who diagnosed capsulitis indicated 
that this condition was due to the veteran's orthotics, which 
are used to treat his service connected bilateral flat feet.  
Thus, the evidence suggests a possible connection between a 
current ankle disability and a serviced connected condition.  
Therefore, an examination of the veteran's ankles is needed 
to determine whether the veteran has a current chronic 
bilateral ankle disability, and whether it is attributable to 
the veteran's orthotics, or to any other service connected 
disability, or to any incident of service.

11.  Entitlement to service connection for chest pains.

The veteran has been diagnosed with numerous disabilities of 
the lungs and chest, including left lower lobe pneumonia, 
left lower para-pneumonic effusion, bronchitis, post 
phlebitis syndrome and multiple right lung pulmonary emboli.  
The veteran has also been diagnosed with chronic venous 
insufficiency of the lower extremities, and he asserted in 
his June 1993 hearing that his diagnosed pulmonary emboli 
were caused by blood clots in his legs.  Therefore, an 
examination is needed to determine whether the veteran has a 
current chronic pulmonary or other chest disability that is 
attributable to any service connected disability or to any 
incident of service.

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should contact the veteran's 
representative in order to determine 
whether the veteran still wishes to 
pursue his appeal as to the four issues 
which are the subject of this remand.  If 
the veteran wishes to withdraw his appeal 
as to some or all of the remaining 
issues, a signed statement which conforms 
to 38 C.F.R. § 20.204 should be made part 
of the claims folder.  

2.  If the veteran wishes to continue his 
appeal, the RO should issue a SOC on the 
issues of entitlement to increased 
ratings for a right elbow disorder and 
for a bilateral foot disorder, and in 
connection therewith, provide the veteran 
with appropriate notice of his appellate 
rights.

3.  If the veteran wishes to continue his 
appeal, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current ankle disorder and the nature and 
etiology of any current pulmonary or 
other disorder manifested by chest pains.  

-	The examiner is asked to review the claims 
folder in conjunction with the examination of 
the veteran.  
-	The examiner is asked to address whether any 
current ankle disorder, if diagnosed, is as 
likely as not attributable to an incident of 
service, or to any service connected disability, 
to include the veteran's service-connected 
bilateral flat feet.  
-	The examiner is also asked to address whether 
any current pulmonary disorder, if diagnosed, is 
at least as likely as not attributable to any 
incident of service or to any service connected 
disability.  

4.  The RO should review the evidence of 
record, including any additional evidence 
obtained, and readjudicate the veteran's 
claims for service connection for a 
bilateral ankle disorder and chest pains.  
If the claims remain denied, the RO 
should provide the veteran with a 
supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

